Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered June 14, 1989, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his trial counsel was improperly prohibited from noting in summation that the arresting officers had received citations for their efforts in apprehending him is without merit for the reason that no evidence of any kind was adduced at the trial on this matter (see, People v Ashwal, 39 NY2d 105, 109).
*243Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s assertion that he was denied the eifective assistance of defense counsel due to inadequacies in his defense counsel’s summation is belied by the record. The defense counsel presented a reasonable argument within the confines of the evidence presented, and provided the defendant with meaningful representation (see, People v Baldi, 54 NY2d 137).
We have examined the defendant’s remaining contentions, including those set forth in his supplemental pro se brief, and find them to be either unpreserved for appellate review or without merit. Bracken, J. P., Sullivan, O’Brien and Ritter, JJ., concur.